Case 3:19-cv-00356-AC   Document 1   Filed 03/08/19      Page 1 of 7




                                           3:19-cv-356
Case 3:19-cv-00356-AC   Document 1   Filed 03/08/19   Page 2 of 7
Case 3:19-cv-00356-AC   Document 1   Filed 03/08/19   Page 3 of 7
Case 3:19-cv-00356-AC   Document 1   Filed 03/08/19   Page 4 of 7
Case 3:19-cv-00356-AC   Document 1   Filed 03/08/19   Page 5 of 7
Case 3:19-cv-00356-AC   Document 1   Filed 03/08/19   Page 6 of 7
Case 3:19-cv-00356-AC   Document 1   Filed 03/08/19   Page 7 of 7
